Opinión del Tribunal.

Considerando: que el peticionario, Luis Rivera Iglesias, no está en la actualidad ilegal mente privado de su libertad, toda vez que no ha extinguido aún la prisión subsidiaria correspondiente con arreglo á la ley. Se declara no haber lugar á la excarcelación solicitada por el preso Luis Rivera Iglesias, el que deberá ser conducido nuevamente á la Cárcel donde se encontraba extinguiendo su condena, bajo la custo-dia del Alcaide de dicho establecimiento penal, con las cos-tas á cargo del promovente.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Plernández, Sulzbacher y MacLeary.
El Juez Asociado Sr. Figueras -no formó Tribunal en la vista de este caso.